DETAILED ACTION
Allowable Subject Matter
Claims 1-7 are allowed.
	With respect to independent claim 1, the prior art does not disclose a method for damaging or destroying microbes or virions comprising forming an array of semiconductor protrusions, wherein the array is configured as a fractal pattern of spike sizes, such that the topmost surfaces of first and second nanospikes are coplanar and the bottommost surfaces of first and second nanospikes are not coplanar.  The prior art does not appear to disclose an array of protrusions arranged in a repeating pattern at increasingly small scales (i.e. a fractal pattern) for the purpose of damaging different cells, wherein the bottoms of at least first and second nanospikes are not aligned.  Although Ross teaches the state of the art regarding nanospikes configured according to a fractal pattern, Ross appears to indicate that the fractal configuration relates to altering a cross-sectional dimension of each protrusion (see paragraph [0081]), as opposed to height, and therefore does not teach that bottom surfaces of each protrusion are not coplanar.  Applicant’s arguments filed 01 March 2021 are persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799